Douglas, J.,
dissenting. This court, by its decision today, has rendered R.C. 3107.15(A)(2) void of meaning and effect as a statute enacted to place adopted children in the same position in matters of inheritance as naturally born children. This is in direct conflict with the intent of the legislature.
Prior to January 1, 1977, Ohio’s adoption statutes contained a provision which denied adopted children the right to inherit property limited to “heirs of the body.” However, by omitting this provision from its enactment of R.C. 3107.15, Ohio’s legislators removed the former restriction against adopted persons and finally afforded such persons the same rights to inheritance as natural born children.
This statute, in clear, concise and unambiguous language, needs no construction ;or interpretation by this court, but should be applied to give full effect to its intent. Thus, pursuant to R.C. 3107.15(A)(2), unless an adopted person is expressly excluded from the operation or effect of a testator’s will, he or she should benefit as if the adopted person were a legitimate blood descendant of the benefactor.
The remaindermen in this testator’s (Evans’) will were described not individually, but as members of a class, i.e., the heirs of the body of the life tenants. As noted by the appellate court, “[a] gift to persons not individually named but conforming to a general description is usually a gift to those persons as a class.” Thus, Evans’ gift of the remainder interest to the heirs of the body of Merton and Verna Tootle, was a gift to a class of persons and not to a particular individual.
*251Although in 1925, the class of persons created by the term “heirs of the- body” did not include adopted children, it is not necessarily valid to presume that the use of the term indicates Evans’ intent to expressly exclude or bar adopted children who later, by operation of statute, become members of that class and thereby eligible to take under his will. While I agree with the majority that a testator is presumed to know the law, and that technical terms in a will must be given their technical meaning, our analysis cannot stop there. A testator is also presumed to know that the law is subject to change. Accordingly, as this court stated in Holt v. Miller (1938), 133 Ohio St. 418, at 421 [11 O.O. 85], “[h]e [the testator] must also be charged with knowledge that the persons who would be * * * [his] heirs at his demise might be entirely different from those who were his prospective or presumptive heirs when the will was executed, either through natural processes or by legislative enactment.” (Emphasis added.) Additionally, as this court held in relevant part in paragraph two of the syllabus of Tiedtke v. Tiedtke (1952), 157 Ohio St. 554 [47 O.O. 411], “* * * the statutory law in effect at the expiration of such life interest should be applied in determining * * * [the] heirs of the testator * * *, even though such statutory law will permit an adopted child of the testator’s daughter to take and the statutory law in effect at the testator’s death would not have permitted such adopted child to take and even though such adopted child was not either born or adopted until long after the testator’s death.”
By statutory enactment the legislature has changed the persons who are to be included within the term “heirs of the body.” Without express language, excluding these adoptees, the application of R.C. 3107.15(A)(2) requires that Thomas Abbott and Megan Knisley take under this will as legitimate members of the class provided for by this will.
Sweeney, J., concurs in the foregoing dissenting opinion.